0 ON ADA nN BRwWNw -!

DO NO HNO NHN HN KN RO Rw RR me ee me
Pan. GE SRE BEE SEG Eee Ses

 

 

FILED
CLERK, U.S. DISTRICT COURT
FEB 26 2070

_ | CENTRAL PT iFORNIA
EASTERN DiVIS| we DEPUTY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA, Case No. ¥ leue ces
_ Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
PROCEEDINGS

(FED, R- CRIM, P. 32.1(a)(6); 18

eth “Ye Ue S.C. §3143(a)(1))

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the Ctr be/ District of
C4 ( goon > for alleged violation(s) of the terms and a of probation

 

or supervised release; and
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. (\) The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
() information in the Pretrial Services Report and Recommendation
(0 information in the violation petition and report(s)

() the defendant’s nonobjection to detention at this time
() — other:

 

 
oOo OST HD OT BP WN

NN NY NNN BW Doe
SrAgnanESOSXSFSSEaRSRRRDERBSIS

 

B. ()

and/ or |
The defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she is not likely to pose a danger to the
safety of any other person or the community if released under 18 U.S.C.
§ 3142(b) or (c). This finding is based on the following:

( ) information in the Pretrial Services Report and Recommendation
() information in the violation petition and report(s)

() the defendant’s nonobjection to detention at this time

() other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

Dated: Funny “2 d eee we

 

SHERI PYM
United States Magistrate Judge

 
